—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered March 16, 1992, convicting defendant upon his plea of guilty of the crime of attempted murder in the second degree.
Defendant contends on this appeal that the sentence of 4 to 12 years’ imprisonment he received upon pleading guilty is harsh and excessive. Defendant pleaded guilty knowing that he could receive the sentence imposed by County Court, which was less than the harshest possible sentence. Considering these facts, as well as defendant’s record, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Weiss, P. J., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.